--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated September 10, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/EP2017/054061 filed on 02/22/2017, and claims foreign priority in application PCT/CN2016/074539 filed on 02/25/2016. 
Claim Status
Claims 1-16 were cancelled. Claims 17-31 are pending. Claims 17, 25-27, and 29-31 were amended.  
Withdrawn Claim Rejections — 35 USC § 112
	New matter rejection of claim 31 is withdrawn because claim 31 was amended by replacing 100 with 1000.
Indefiniteness rejections of claims 17-31 are withdrawn because claims 17, 25-27, and 29-31 were amended to obviate all grounds of rejection. 
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 17-21 are withdrawn because claim 17 was amended to require combining the hydrophobic active with the solvent prior to combining with the precursors. 
Claim Objections 
Claims 18-21 are objected to over consistency and form. The claims depend from colaim 17 and should be consistent with the language of claim 17.
The phrase “The method for making a silicone elastomer according to claim 17” in claims 18-21 is objected to because it is not consistent with claim 17, which recites “a silicone elastomer with entrapped hydrophobic active”. Grounds of objection may be obviated with replacing “The method for making a silicone elastomer according to claim 17” with “The method of claim 17” or with “The method of making the silicone elastomer with entrapped hydrophobic active according to claim 17”. It is recommended to add an article “the” to the elastomers in claims 18-20. To obviate the grounds of objection and make the claims simple and consistent with claim 17, claims 18-21 may be amended in the following manner. 
Claim 18. The method of claim 17, wherein the hydride functionalized silicone elastomer precursor is in a concentration from 0.05 to 6% by weight.
Claim 19. The method of claim 17, wherein the vinyl functionalized silicone elastomer precursor is in a concentration from 5 to 50% by weight.
Claim 20. The method of claim 17, wherein the weight ratio of the hydride functionalized silicone elastomer precursor to the vinyl functionalized silicone elastomer precursor is greater than 0.15.
Claim 21. The method of claim 17, wherein the method is carried out at a temperature from 15°C to 75°C.
New Claim Rejections — 35 USC § 112
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Step 1 part (iv) of claim 17 was amended to require the hydrophobic active to be added to the solvent and dissolved before being combined with the precursors. The “wherein” clause part (ii) continues to recite that at least 20% of total solvent is provided before polymerization is initiated and any remainder of solvent is provided gradually within 5 to 30 minutes and the claim continues to recite combining the components in no particular order. It appears that part (iv) requires combining the solvent and the hydrophobic active into a mixture which is then combined with the precursors, whereas part (ii) requires adding solvent in phases prior to and post polymerization. The claim is indefinite because it is not clear if the claimed components are combined in no particular order as required by the first part of the claim or if the components are required to be combined in the order recited in part (iv). Additionally, description of part (ii) makes the claim further indefinite because it requires adding the solvent in phases, whereas according to part (iv) the solvent is no longer an individual component because part (iv) requires the solvent to be in a mixture with the hydrophobic active. The present application was reviewed and does not provide any clarification for this issue. The only embodiment in the application as 
	Part (v) of claim 17 was amended to recite “the catalyst present at 0.00001 to 0.04% by weight and comprising 0.25 to 5% by weight metal active”. This amendment renders the claim indefinite because part (v) continues to recite “catalyst at an effective amount”, making it unclear if the claim requires “an effective amount” or “0.00001 to 0.04% by weight” of catalyst. Additionally it is not clear to what “and comprising 0.25 to 5% by weight metal active” is referring. Paragraph 0026 of the present application describes an embodiment in which catalyst refers to a solution comprising 0.25 % to 5% of active metal based on total weight of the catalyst solution. Thus, the newly added limitations do not make sense because the range “0.00001 to 0.04% by weight” refers to catalyst concentration and “0.25 to 5% by weight metal active” refers to the concentration of catalyst in a solution comprising the catalyst. The applicant may amend the claim by deleting the newly added limitations, which would leave “an effective amount”; or the applicant may amend the claim by requiring “0.00001 to 0.04% by weight” of catalyst. The 
Claim 17 recites the limitation "the precursors" in 12 and 16. There is insufficient antecedent basis for this limitation in the claim. The phrase is interpreted as referring to the hydride functionalized silicone elastomer precursor and the vinyl functionalized silicone elastomer precursor. 
In the event that a specific order of adding claimed elements is required and applicant accepts examiner’s suggestions, applicant may amend the claim 17 on pages 2 and 3 to recite: 
A method for making a silicone elastomer with entrapped hydrophobic active, comprising the steps of:
 i) combining 0.25 to 65 % by weight of a hydrophobic active and a solvent to form a first mixture, wherein the hydrophobic active is solubilized and dissolved in the solvent,
ii) adding 0.05 to 8% by weight of a hydride functionalized silicone elastomer precursor and 2 to 60 % by weight of a vinyl functionalized silicone elastomer precursor to the first mixture to form a second mixture,
iii) adding a catalyst to the second mixture, wherein the catalyst is in an amount effective to catalyze polymerization of the hydride functionalized silicone elastomer precursor and the vinyl functionalized silicone elastomer precursor,
iv) polymerizing the hydride functionalized silicone elastomer precursor and the vinyl functionalized silicone elastomer precursor, and
v) recovering the silicone elastomer with entrapped hydrophobic active,
wherein the hydrophobic active becomes entrapped during polymerization,

wherein the total concentration of the solvent used in the method is from 0.5 to 97% by weight,
wherein at least 20% of the total solvent is used in step i) and any remainder of solvent is provided gradually within 5 to 30 minutes in further swelling of elastomer when polymerization of the hydride functionalized silicone elastomer precursor is 90 to 99% complete and the silicone elastomer with entrapped hydrophobic active has a viscosity from 50 to 3000 cps and a G’ storage modulus from 700 to 10,000 Pa,
wherein the hydrophobic active is a sunscreen, an oil soluble vitamin, a hydroxyacid, or resorcinol,
wherein the hydride functionalized elastomer precursor consist of at least one backbone unit of the formulae:” 
	   Claims 18-31 are indefinite because the claims depend from claim 17 and contain indefinite limitations of claim 17.
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 22-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2005/0027051 A1 Published February 3, 2005 - of record in IDS dated 08/22/2018).
The claims encompass a silicone elastomer with entrapped hydrophobic active obtained by the method of claim 17.
The teachings of O’Brien are related to pigmented cosmetic formulations comprising a silicone gel comprising an entrapped, occluded or encapsulated pigment (Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a silicone elastomer with entrapped hydrophobic active comprising combining (1) a hydride functionalized silicone elastomer precursor, (i1) a vinyl functionalized silicone elastomer precursor, (iil) a solvent comprising polydimethylsiloxane, (iv) a hydrophobic active, and (v) a catalyst at an amount effective to catalyze polymerization of the hydride and vinyl functionalized elastomer precursors, and polymerizing precursors and recovering silicone elastomer with entrapped hydrophobic active, with a reasonable expectation of success because O’Brien teaches a method of making silicone gels comprising an encapsulated pigment comprising combining:

    PNG
    media_image1.png
    86
    573
    media_image1.png
    Greyscale

decamethylcycopentasiloxane (relevant to iii),
pigments (relevant to iv),
Karstedt’s catalyst (relevant to v); and

Regarding component (iii) in claim 17, it would have been obvious to have modified the method in Example 5A by replacing decamethylcycopentasiloxane with polydimethylsiloxane, with a reasonable expectation of success because O’Brien teaches that the gels are prepared in hydrosilylation compatible medium comprising silicone solvents selected from cyclic silicones having a formula Df where f is an integer from 1 to 6 and D is defined as R4R5SiO2/2 where R4 and R5 are one carbon atom monovalent hydrocarbon radicals and linear silicones having the formula M’D’iM’ where D’ is defined as R4R5SiO2/2, where R4 and R5 are one carbon atom monovalent carbon radicals and M’ is defined as R12R13R14Si01/2, where R12, R13, and R14 are one carbon monovalent carbon radicals (paragraphs 0112-0118). Replacing decamethylcycopentasiloxane with its equivalent hydrosilylation compatible medium supports obviousness.
Regarding component (iv) in claim 17, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Example 5A by replacing the pigments with beta carotene, with a reasonable expectation of success because O’Brien teaches beta carotene as a suitable colored material (paragraphs 0142, 0149, and 0150). Beta carotene is an oil soluble vitamin and it would have solubilized in the solvent.
Example 5A teaches combining 143g of master batch produced in Example 4A with
36g of 
    PNG
    media_image2.png
    27
    332
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    22
    445
    media_image3.png
    Greyscale
 600g of solvent, and 0.1 g of catalyst to produce a powdered silicone gel. 700 g of the powdered silicone gel was combined with 500g of solvent, which was allowed to swell overnight.
The master batch in Example 4A was produced by combining 999.1 g of pigment and 429.3g of organopolysiloxane with the average structure 
    PNG
    media_image2.png
    27
    332
    media_image2.png
    Greyscale
. The total weight of the master batch is 1428.4g, where the pigment is present in a concentration of 70 wt. % and organopolysiloxane is present in a concentration of 30 wt. %. Therefore, the 143g of master batch used in Example 5A contains 100 g of pigment and 43 g organopolysiloxane.

The total amount of 
    PNG
    media_image2.png
    27
    332
    media_image2.png
    Greyscale
  is 79 g.
The total weight of the powdered gel produced is 901 g, where the concentration of

    PNG
    media_image2.png
    27
    332
    media_image2.png
    Greyscale
 is 8.8 wt. %, the concentration of CH2=CH-

    PNG
    media_image4.png
    27
    348
    media_image4.png
    Greyscale
, is 13.5 wt. %, the concentration of pigment is 11.1 wt. %, and the concentration of solvent is 66 wt. %.
The 700g of powdered gel contains 61.6g of 
    PNG
    media_image2.png
    27
    332
    media_image2.png
    Greyscale
 94.5g of 
    PNG
    media_image5.png
    24
    440
    media_image5.png
    Greyscale
 , 77.7g of pigment, and 466 g of solvent. 
The total weight of swollen gel is 1200 g, of which the solvent is present in the amount of 966g or 80.5 wt. %, 
    PNG
    media_image2.png
    27
    332
    media_image2.png
    Greyscale
 concentration is 5.1 wt. %, 
    PNG
    media_image5.png
    24
    440
    media_image5.png
    Greyscale
 concentration is 7.9 wt. %, and pigment concentration is 6.5 wt. %.

Regarding the “wherein” clause (iii), beta carotene is a hydrophobic active that is soluble in polydimethylsiloxane and it is an oil soluble vitamin.
Regarding “wherein” clause (ii) in step 2, at least 20% of the solvent was provided before polymerization and the remainder was added later to swell the gel. O’Brien does not state the time it took to cool the reaction and whether or not the 500g of solvent was added gradually, however the claimed time period of 5-30 minutes and gradually adding the solvent are obvious over O’Brien’s method because O’Brien’s method resulted in swelling of the gel after solvent addition, therefore the time period and the rate of addition had the same effect as the claimed time period and rate of addition because the claimed method and O’Brien’s method had the same end result. The present application was reviewed and there is no evidence that the claimed time period and rate of addition are critical.
Regarding the viscosity, it would have been obvious to have varied the conditions in Example 5A in order to obtain a gel having a viscosity in the range from 500 to 500,000 centistokes at 25°C, with a reasonable expectation of success because O’Brien teaches that the gel is a uniform mixture having a viscosity in the range from 500 to 500,000 centistokes at 25°C. The claimed viscosity range is obvious because it overlaps with the prior art range. It is noted that the claims do not specify the temperature at which the gel viscosity was measured.
O’Brien does not teach G’ storage modulus. However, the claimed storage modulus is a gel property and it is obvious over the prior art because the prior art teaches the same gel having a viscosity that overlaps with the claimed viscosity. The claimed storage modulus is obvious 

Regarding claim 22, modified method in Example 5A produced a silicone elastomer. The claimed silicone elastomer is obvious over the silicone elastomer produced in modified Example 5A because all of the claimed structural elements of claimed silicone elastomer are present in the silicone elastomer produced in the prior art. Claim 22 is a product by process claim. The structure implied by the process of claim 17 was considered, and based on the present application, the claimed method is not critical and it would have been reasonable to expect the silicone elastomer produced by modified method of O’Brian to be structurally the same as the claimed silicone elastomer produced by claim 17. See MPEP 2113. The order of steps in the claimed product by process claim was not shown to be critical, therefore the claimed product obtained by said process is not deemed structurally distinct from the prior art product.  
Regarding claim 23, O’Brien does not describe the properties of the silicone elastomer when stored for at least 7 days at 40°C. O’Brien’s silicone elastomer is structurally the same as the claimed silicone elastomer and it would have been reasonable to conclude that O’Brian’s silicone elastomer has the same properties as claimed elastomer including properties described by claim 23. A composition and its properties are inseparable.
Regarding claim 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition in the form of an emulsion comprising the silicone elastomer of claim 17, with a reasonable expectation of success because O’Brien teaches personal care compositions comprising a silicone gel where the compositions are in the form of an emulsion (paragraphs 0132-0133). It 

Regarding claim 25, it would have been obvious to have formed a personal care composition suitable for application to hair, nails, or skin because O’Brien teaches compositions suitable for application to hair, nails, and skin (paragraph 0130).
Regarding claim 26, it would have been obvious to have formulated a skin lotion comprising the gel, with a reasonable expectation of success because O’Brien teaches skin lotions as suitable personal care compositions comprising the gel (paragraph 0130).
Regarding claim 27, it would have been obvious to have formed a liquid foundation comprising cetyl alcohol and the silicone gel of modified example 5A, with a reasonable expectation of success because O’Brien teaches a liquid foundation comprising cetyl alcohol and silicone gel of the present invention, among other components (paragraphs 0166-0167), and it would have been obvious to have used modified silicone gel of example 5A with a reasonable expectation of success. The liquid foundation in paragraphs 0165 and 0166 comprises cetyl alcohol and the foundation is an end use composition.
Regarding claim 31, O’Brian teaches that the viscosity of the elastomer is 71,250 centistokes, which is equivalent to 71,250 centipoise. The claimed range is obvious because it encompasses the prior art value.
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over O’ Brian as applied to claims 22-27 and 31 above, and further in view of Reinhart et al. (US 2007/0020216 Al Published January 25, 2007).
Claim 28 requires the end use composition of claim 25 further comprising an extract of green tea.
The teachings of O’Brian are relied upon as summarized above.
The teachings of Reinhart are related to compositions for treating keratinous surfaces (Abstract). The compositions comprise one or more botanical extracts selected from green tea (paragraphs 0134-0135). The compositions comprise a structuring agent selected from silicone elastomers (paragraphs 0144-0145). The compositions include liquid foundation make up comprising green tea glycospheres, as exemplified in Example 3 (paragraph 0269).
The teachings of O’Brian and Reinhart are related to liquid foundations comprising a botanical extract and a silicone elastomer, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid foundation in paragraph 0166 by including a botanical extract in the composition, with a reasonable expectation of success because O’Brian teaches that the compositions further comprise botanical extracts. O’ Brian does not teach suitable botanical .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over O’ Brian as applied to claims 22-27 and 31 above, and further in view of Tanaka et al. (US 2008/0274068 A1 Published November 6, 2008).
The claim encompasses the end use composition according to claim 23 wherein resorcinol is present and is 4-ethyl resorcinol, 4-hexyl resorcinol, or a mixture thereof.
The teachings of Tanaka are related to skin care compositions (Abstract). The compositions comprise resorcinol derivatives that are known to have blood flow-accelerating action and cell-activation action, preventing drying of epidermis, accelerating skin metabolism and preventing aging of epidermis by damage by ultraviolet. Specific examples include 4-ethyl resorcinol and 4-hexyl resorcinol (paragraph 0125).
The teachings of O’Brian and Tanaka are related to cosmetic compositions for anti-aging, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed O’Brian’s composition as an anti-aging composition, with a reasonable expectation of success because O’Brian teaches that the compositions may be used in anti-aging products (paragraph 0130). O’ Brian does not each anti- aging agents. It would have been obvious to have formed an anti-aging product comprising the silicone elastomer of O’ Brian and in combination with 4-ethyl resorcinol or 4-hexyl .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over O’ Brian as applied to claims 22-27 and 31 above, and further in view of McNamara et al. (US 2006/0088486 Al Published April 27, 2006).
Claim 30 requires the end use composition of claim 23 further comprising cocamidopropyl betaine.
The teachings of McNamara are related to compositions for imparting the skin the masking of surface irregularities. The compositions comprise one or more surfactants, among others (Abstract). Surfactants include amphoteric surfactants where cocamidopropyl betaine is the preferred amphoteric surfactant (paragraph 0038). Examples 12-14 describe foundations that comprise cocamidopropyl betaine (paragraph 0095).
The teachings of O’Brian and McNamara are related to personal care compositions selected from foundations, where the compositions comprise a surfactant and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a personal care composition such as a foundation comprising a silicone elastomer and a surfactant, with a reasonable expectation of success because O’Brian teaches personal care compositions selected from foundations where the compositions comprise a silicone elastomer, such as modified elastomer of Example 5A, and a surfactant (paragraph 0131). It would have been obvious to have selected cocamidopropyl 
Examiner’s Response to Applicant’s Arguments
In the remarks dated September 9, 2020, the applicant traversed the rejections. Applicant’s arguments will be considered to the extent the arguments apply to currently rejected claims. Rejections of method claims 17-21 were withdrawn thus arguments directed to these rejections are moot.
Applicant’s arguments were fully considered but are not persuasive for the following reasons:
Claims 22-31 are product by process claims in which the claimed silicone elastomer was obtained by the method of claim 17. Method of O’Brian modified as suggested in the rejection above results in the formation of a silicone elastomer that meets all of the structural requirements of the claimed silicone elastomer. Similarly, claimed end use compositions are obvious because prior art teaches compositions comprising the same elements as claimed compositions. All of applicant’s arguments directed to these rejections are based on the method steps of claim 17. 
The application as filed was reviewed and there is no evidence that claimed order of method steps is critical and there is no evidence that the claimed method would have produced a product that is structurally different from the product formed by O’Brian’s modified method.   
Applicant stated that the reference does not, even remotely, describe the in situ polymerization of hydrophobic active as claimed. This argument is not persuasive because the claimed method does not require the hydrophobic active to be polymerized. The method requires 

Applicant's argument directed to methods of making mascaras and lipsticks is not persuasive because the present rejection does not rely on those methods.
Present claims are rejected over modified example in O'Brian. The rejection states that it would have been obvious to replace a pigment with beta-carotene because O'Brian teaches that beta-carotene may be used. Modified method requires beta-carotene as the coloring agent. Beta-carotene is a hydrophobic active that is soluble is polydimethylsiloxane, and would have been solubilized in polydimethylsiloxane when the two were combined.
Present claims do not specify how the components are mixed, thus it is irrelevant that that O'Brian teaches using a dough mixer.
The teachings of paragraph 0170 are irrelevant because the rejection does not rely on a method of making an eyeshadow.
O'Brian does not teach away from the claimed method. Applicant has not pointed to any teachings of O'Brian that could be construed as a teaching away.
O'Brian teaches that beta-carotene is a suitable colored material. The rejection is based on modifying the example by replacing pigments with beta-carotene. The resultant method does not require the presence of pigments because pigments were replaced with beta-carotene. The teachings of a master batch and the use of a dough mixer are irrelevant because present claims do not exclude these elements from the method.
Dissolving a hydrophobic active in a solvent used in polymerization of elastomer precursors is met because beta-carotene is an oil soluble hydrophobic active that is soluble in 
O'Brian teaches polydimethylsiloxane as a suitable solvent. The claimed solvent limitation is met because O'Brian's modified method uses polydimethylsiloxane.
The examiner does not have any amendment suggestions of claims 22-31 that would overcome the prior art of record. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617